10
11
12
13
14
15
16
17
18

‘19
20
21
22
23
24
25
26
27

28

 

wre

 

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 1 of 8

Snikeb Saddozai-CDCR#Ay1590 we
Corcoran State Prison(CsP) Llzy

D / Nop©
P.O. Box 3461 aT "
Corcoran California $2712?
In Pro se

ores Om ZVe
AN scar re
IN

UNITED STATES DISTRICT COURT
RTEERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZATI Case No, lSecv-05558-aLF |

Plaintifé,
LAISTLEE'S DECLARALLON IN
ve MOTTON Foe |
TION OF
CLAWSON et al., OF COUnSEL |
ROUNDS NECESSARY
CESS

 

1. I ain tae plaintifr/petitioner in this case. Imake this
declaration in support of my motion to ensure I receive access
to the courts and to be free from retaliation as a result of my

access to tne court.

2. On or about November 12,2019,woile in the custody of Ironwood
State Prison(ISP),assigned to housing unit-#2-201L,correctional
officer(s):A4.Sanders, F.Duenas, J.Salcedo,responsible,illegally
Seized and confiscated my personal property containing ay legal
documents and materials,relating to my active court deadlines,
litigations,complaints,and appeals,while In Pro se,and uncer

direct criminal appeal for custody offense,outside my presence

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

aN
*

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 2 of 8

Knowledge,nor consent,with no access or control for me to
obtain my property,and at all times,withneld at (IS?)Release

and Receiving(R&R),from my possession.

Correctional officer(s):Sanders and Duenas,intercepted submittal
of my inmate request for interview,via a written request process
addressed to (ISP)facility Chief,Deputy,and Head-Warden(s) for
correspondence therebypreventing me from seeking help regarding
tnreats to my life by inmates unlawfully motivated and influenced
by correctional officer(s):Rojas, Zamora, Duran, out of
retaliation to my inmate complaints for staff misconduct in the
use of torce,fear,threats,harassment,and retaliation,

Gorrectional officer(s):Sanders,and Duenas,conducted a recorded
interrogation,agreed to transfer mé to an alternate yard
facility within (ISP) as an alternative means of seperation

from inmate abusers and retaliatory staff.

Said correctional officers failed committing to tneir promise
and increased my security level from a lower level to maximua
custody level,and refered me to Administrative-Segregation-Unit
(ASU) ,commonly known as ‘the*Hole"without a hearing,included loss
of property and privileges,devoid of disciplinary,without reason
as punitive harassment and reprisal to impose discipline from
using the inmate complaint system,tnus preventing me from

initiating civil action.

Correctional officer(s):Sanders and Duenas,used injurious force
improperly placed me in handcuffs excessively tight against iny
protest that nandcuffs are causing me pain,cuts, druising,and
numbness over six hours when I presented no threat to statf,
myself or others ana while being the victim of an incident

!

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

7s

Wm

10,

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 3 of 8

Correctional officer(s):Sanders,Duenas,Saleedo,actions were
adverse to my health, welfare,and safety causing me extcene
emotional,and paysical distress resulting in my transfer to a
Mental Health Crisis Bed (MHCB) ,and placed in tne Nental Healta
Services Delivery Systen(MHSDS),under the Correctional Clinical
Case Management System(CCCMS),level of care at tne California

Institution for Men(CIM).

While in (CIM)custody,at all times,I was isolated to my cell
quarters in medical station-1-Cell-115L,exceeding 24hour
confinement,and cell feeding,forced to eat with my nands,
without access or control in obtaining my personal property
consisting of ny food,hygiene,appliances,clotning,stationary,
and legal materials,continued to be withneld from my possession
at (ISP)facility,which failed to immediately follow me to (CIM),
tnereby preventing me from responding or notifying the court,

attorney,and tamily of my circumstances.

x

I was repeatedly denied access to (CIM) law Library and
resources nor would correctional officers:S.Huss,and other staff
unknown at this timegive me inmate complaint formor othec varias
CDCR request forms,thereby preventing me from grieving the
conditions in my confinenent,seeking celief,and exhausting my

administrative remedies,

Cn November 21,2019,1 was transfered from (CIM)facility to «ay
designated custody prison at Corcoran State Prison(CSP),inwnicn
placement at prison is inconsistant to my case factor needs
imposed as punitive purpose made evident by being placed on
lockdown upon my arrival isolating me to cell quarters exceeding
24~hour-confinement and cell feeding without reason or discipl-
ary actions,excluding my property,pcivileges with no means to

communicate witn the couct,attorney,fauily for over 15-days.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

‘11

12.

13.

 

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 4 of 8

My legal and personal incoming mail correspondence nave been
deliberately witaheld at prioc (ISP) and (CCI) institutions,
failed to immediately follow me and or retucned to sender by
institutions or purposefully delayed beyond the reasonable time
in receiving forwarded mail pursuant to policy and procedure
of CDCR,thereby cestricting me from receiving and corresponding
with tne court,attorney,and my family from actual date of sent

mail,resulting in penalties.

On ‘or about Novenmber-21,22,24-to the-29tnh,and Necenmber-4,7,11,12
of 201¢,I submitted multiple completed inmate requests for

interview witn staff,and or request items and services via a

written request process,seeking a cesponse to issues and concerng

relatec to my Lockdown status,loss of property,lack of Law-
library access,placeinent needs,mental nealth and medical issues,
etc.,which were accepted,signed,and dated by assigned: nousing
unit officer(s),and provided witn a return reciept verifying
date of suomittal addressed to the intended staff; Assigned(CS?)
Correctional Counselor-P.Romero, Supervisor Correctioual Coun-
Seloc-M.Cliveira, Litigation Coordinator-M.kimbcell, Appeal
Coordinator-J.Ceballos, Chief Deputy and Head-Warden(s)-
M.Gamboa, & K.Clark, Supervisor Law Librarian-M.Lircones,

Medical and Mental Healtn Professionals,and

Within tnoree working days of prescribed time limits after
reciept,respondents/staff repeatedly failed and refused to
respond to my inmate requests,tnereby denying me a timely
ceesolution,and upon being provided advance knowledge of my
court actions and: Living conditions continued denying me access
to law library and resources-i.e.,indigent envelopes,draft paper
writing materials,and means needed to communicate wita the couct
attorney,faumily,to seek help,nor provided ine aczess to my property

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

1

1

 

5.

Oo.

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 5 of 8

14. On December 3,2619,Correctional counselor-P.Romero,assigned me

to prison job duties,involuntarily,forcing me to work five days
aweek over 40hours during morning and evening shifts,knowinsly
knew would interfec with and prevent me from initiating,
maintaining, and prosecuting legal litigation activities, and
frou my only opportunity accessing prison law library during
Operational scnedules for law library resourees-i.e.lepal copies
legal research and print From legal reference materials and from
tne Lexis-Nexis-System,and legal envelopes upon completion to be
submitted For mailing via law Library legal wail services,in
addition to my physical disabilities,all of which Romero was
provided advance notices of and continued my job assignment,
thereby impeding,fcustrating,and impairing my cignt of accass to

tne courts,

On December 22,2019,upo0n receiving my personal property froin
(CSP)(R&R) officer-T.Noland,incharge of inmate pcoperty,I
discovered my legal documents and miscellaneous items missing
and destroyed made obvious from property form(CDCR-1082) ,whica
property officer(s):Casteneda,and P.Xuntz failed to account for
quantity for all my property items prior to institutional

transfer from (ISP).

Correctional officer~Noland,threatened me to sign property
return form against my will to conceal the danages and loss of
my property I alerted him to under force, fear, tnreat,prior to
inventocizing wy property,in addition to damaging my legal
documents by intentionally cutting through boxes knew would
shred my paper work,aad cepeatedly reviewea my contidential-
legal documents without my consent,as well as threatening to
seize my legal documents if I complained about the tneft and
destruction of my property by sending institution,inwnich office

failed to note,resulting me to refuse to sign property fora.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

17.

Oo
tt

oe

19.

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 6 of 8

On Novemberc-22,25,26,27,28,29, becember-2,3,4,5,6,12,13,16,17,18,
19,20,23,24,25,26,27,30,31, 2019, and January~-1,2,5,6,7,8,of 2020
(CSP)facility law library failed to operate pursuant to
institutional scnedule,and upon my advance notices,failed and
refused providing me paysical access to law Library and its
resources to make legal copies,conduct legal researcn and print
from tne Lexis-Nexis-System obtain legal materials-i.e.draft
paper,legal forms,Proof of Service,and legal envelopes only
available during physical access to facility law library which
can only be aconplished by appointment via inmate priority ducat
pass, nor did law libcarian respond to, or resolve my Inmate
Reyuests for Services/Interview/oc Items,needed to prosecute tay
active court deadlines,litigations,complaints,and appeals,wnile
self represented In Pro se,and under direct criminal appeal for

custody offense,tnereby nas obstructed my access to the court,

On January 10,2020,Correctional officer(s}:A.Reguera,and other
officer(s) unknown at this time failed and refused accepting my
out-going legal mail addressed to the United States District
Court on my active case after authorizing contents of my
correspondence ,withou reason,and as a result of officers
interference I am restricted from sending out my legal mail
causing me exceptional delay and to amass a pile of undelivesced

mail.

On January ¢,11,13,2020,in using tne inmate complaint system at
(CSP)facility to stop persistent series of threats,harassment,
and retaliation by prison officials,corcectional officerc(s):
Kiaris,Torres, Sergeant's-Hubber, “iedina, Torres, Mason, Case,
repeatedly interfered with my prison complaints and threatened
me with torce,violence, rear, nacassment and ordered me to
witndcaw my inaate complaints or officer's would beat me up,

in addition made inappropriate sexual,and cacial discriminatory

coments.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 7 of 8

20.

21.

On or about November 22,to December 29,2019,1 submitted varias
CDCR-602-Appeal/Inmate complaints to (CSP) Inmate Office of
Appeals Coordinator regarding my living conditions, nealth
problems, harassments,threats,retaliation by correctional
officers,counselor,medical and mental health staff and ay
complaints filed for said abuse and mistreatment went ignored
without being responded,accepted and processed,leaving my
issues unresolved,untreated,witnout remedy and inviting

additional reprisal actions by (CSP)prison officials,

ifr)

Prison officials have ‘Red Flagged" me through the Strategic
SOR

OM

zg
Gtfender Management System (SONS) ,acknowledged by housing unit
officer-Torres, as a System used to identify groups,sersonal
character, records or backrounds, tne way prisoners are treated
and housed,including photo-copies of my inmate complaints
Subnitted against prison officials, posing significant obvious
risks of serious harm and or foreseeable to a reasonable Law
enforcement official that a serious violent act is likely to
occur,has caused me prejudice,bias,stimulating and condoned
violence by prison officials in my custody inviting numerous
reprisal actions,effecting me for my life span,are viewed by
correctional officers and staft in activities set by their.
Secrecy code of conduct,and my files which have been altered
and modified without a couct ocdec,has imposed additional cruel
and unusual punisament against me established by prison
officials withholding my personal and legal mail correspond-
ence, placed on lockdown wituout reason or nearing ,property
confiscated outside my access or control,and repeatedly

narassed,threatened,and retaliated against.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24-1 Filed 01/27/20 Page 8 of 8

22. IT am clinically assessed inaccordance with tne Mental Health

BS
iy

i)
i

Services Delivery System(MHSDS),under the Correctional Clinical
Case Management System(CCCMS),level.of care,established with a
letter from a mental health professional suomitted as evidence
in addition to taking psychotropic care inedications snowing
evidence of my incompetence,triggering the courts duty in orders
ing ine counsel, also sufficient to raise is the destruction and
missing legal documents between institutional transfers,as well
as the district courts responses to my pleadings contained
Seemingly autnoritive citations and without access to facility
law library noc will law libcarian print citations repeatedly
denied to me that are relied on by the court to make its ruling
I will be unable to rebut the courts arguments,placing me at

even greater disadvantage.

1 have multiple health problems and physical disabilities
verified in my patient discharge information incapacitating me
from my legal litigation activities requiring tne need of

assistance from counsel to advance in my Litigations

For the foregoing reasons, the court should grant my motion

in all respects.

PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF PERJURY
THAT THR FOREGOING IS TRUE AND CORRECI.

Date: Jdanuny 22, 2026

A haddo rai

Declarent In Pro se

 
